DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims now recite “fracturing said operation well to form a set of fractures”, which in conjunction with the remainder of the claim language provides significantly more than the abstract idea and further provides a practical application along with “determining the far-field fracture length, height, width, and density of said fractures” via an unconventional usage of distributed acoustic sensors (downsampled to low frequencies).  In view of this, the claims are now eligible under 35 USC 101 and the prior 35 USC 101 rejections are withdrawn.
The claim amendments have overcome the previously relied upon prior art and the prior art as a whole by including the limitation “down-sampling the DAS signal to 1 s after a low-pass anti-aliasing filter (0-0.5 Hz) to obtain Low-Frequency DAS data”.   While other art discloses downsampling DAS data and using anti-aliasing filters, no art teaches or suggests doing so to the 1 Hz range.  The closest prior art discloses downsampling to 5ms, which many orders of magnitude off from the range claimed.  The closest prior art references are:
Li (Li, Z., & Zhan, Z. (2018). Pushing the limit of earthquake detection with distributed acoustic sensing and template matching: A case study at the Brady geothermal field. Geophysical Journal International, 215(3), 1583-1593.) discusses down-sampling DAS data, but down-samples spatially rather than temporally.
Bakku (Bakku*, S. K., Fehler, M., Wills, P., Mestayer, J., Mateeva, A., & Lopez, J. (2014). Vertical seismic profiling using distributed acoustic sensing in a hydrofrac treatment well. In SEG Technical Program Expanded Abstracts 2014 (pp. 5024-5028). Society of Exploration Geophysicists.) discusses down-sampling DAS data, but is off by several orders of magnitude from the claimed down-sampling, as it only down-samples to 1 ms (rather than 1 second as claimed).  This difference is plainly substantive enough to be non-obvious to one of ordinary skill in the art.
Zeng (Zeng, X., Lancelle, C., Thurber, C., Fratta, D., Wang, H., Lord, N., ... & Clarke, A. (2017). Properties of noise cross‐correlation functions obtained from a distributed acoustic sensing array at Garner Valley, California. Bulletin of the Seismological Society of America, 107(2), 603-610.) discusses down-sampling DAS data, but again is off by several orders of magnitude, as it only down-samples to 200 Hz (5 ms), and in addition the reference directly teaches away from downsampling to 1 second by stating that "most of the energy is concentrated between about 5 and 25 Hz" and concentrating on this frequency band (which would be eliminated by downsampling to 1 Hz as claimed).
Wilks (Wilks, M., Wuestefeld, A., Oye, V., Thomas, P., & Kolltveit, E. (2017). Tailoring distributed acoustic sensing techniques for the microseismic monitoring of future CCS sites: Results from the field. In SEG Technical Program Expanded Abstracts 2017 (pp. 2762-2766). Society of Exploration Geophysicists.) down-samples DAS data with an antialiasing filter, however, it downsamples from 40 KHz to 4 KHz (far off the claimed 1 Hz).  While it renders the antialiasing filter obvious with down-sampling, no reference teaches or renders obvious down-sampling to 1 second.
Jin (Jin, G., & Roy, B. (2017). Hydraulic-fracture geometry characterization using low-frequency DAS signal. The Leading Edge, 36(12), 975-980., NPL reference 21 on the 17 page IDS filed 6/15/2020) is equivalent to the claimed invention but is not valid prior art due to its date and the authors being the inventors of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2128